HAMITER, Justice.
For the reasons assigned in cause No. 43,889 on the docket of this court, entitled Kemper, Inc., v. Louisiana Public Service Commission, 235 La. 1035, 106 So.2d 460, the judgment of the district court rendered herein is affirmed. However, the right is reserved to the plaintiff to hereafter file with the Louisiana Public Service Commis*468sion contracts in excess of five and to prove “by a clear preponderance”, if it can, that it operates as a contract carrier. Plaintiff shall pay all costs.
PONDER, J., absent.